O'NEILL, P.J.,
dissenting:
I respectfully dissent to the majority opinion. The initial reason for my dissent is based upon authority expressed by the Supreme Court in syllabus number two of Dairyland Ins. Co. v. Finch (1987), 32 Ohio St. 3d 360, which reads as follows:
"Public policy does not prevent the issuance and enforcement of an automobile liability insurance policy containing a reasonable exclusionary clause, within the uninsured motorist provision, prohibiting intrafamilial recovery of damages against the issuer of the policy.***."
The majority sets forth as its reason for differing this case from Dairyland case was "because the appellee did not list the provision upon which it relies in the exclusion section of Part C, but rather in the definitions portion." Part C of the policy, which is the basis of this case, takes up at page 5 of the eleven pages under bold-faced captions stating "Uninsured Motorist Coverage." Part C continues to page 6 of the eleven pages. Under INSURING AGREEMENT - a covered person is defined. This definition is preceded by bold-faced print.An uninsured motor vehicle is defined. The definition is preceded by the bold-faced print "Uninsured Motor Vehicle" and the closing portion "of the insuring agreement reads as follows:
. "However, uninsured motor vehicle does not include any vehicle or equipment: (1) owned by or furnished or available for the regular use of you or any family member." (Emphasis added.
Immediately following the definition of an "Uninsured Motor Vehicle" appears another portion of the insuring agreement under bold-faced capital letters "EXCLUSIONS." As a part of this portion of the policy, it is stated:
"We do not provide uninsured motorist coverage for bodily injury sustained by any person: (1) while occupying, or when struck by, any motor vehicle owned by you or any family member which is not insured for this coverage under this policy. ***"
The majority states that an exclusion under a portion of the contract should appear under that portion of the contract titled "Exclusions" for that is where a reasonable person would look to see what coverage they do not have. The same argument could be raised that an insured should look at an insuring agreement to see what kind of coverage they do have. Supreme Court faced a similar issue in Hedrick v. Motorists Mut. Ins. Co. (1986), 22 Ohio St. 3d 42, wherein the Supreme Court stated, in its syllabus:
"An insurance policy provision which denies uninsured motorist coverage, when bodily injury is sustained by any person while occupying a motor vehicle owned by an insured but which vehicle is not specifically insured under the policy, is a valid exclusion."
An insurance policy must be construed, if practicably so that the whole instrument may stand; and when reasonably possible, effect and meaning should be given to each and every sentence, clause and word of the contract of insurance. The reason for this rule is *299that in construing an insurance policy every word in the document is presumed to have a purpose, and it should not be assumed that any of the words used are superfluous. 57 Ohio Jurisprudence 3d 339-341, Insurance, Sea 279.
"*** '[w]hen words used in a policy of insurance have a plain and ordinary meaning, it is neither necessary nor permissible to resort to construction unless the plain meaning would lead to an absurd result.***' ***" Blohm v. Cincinnati Ins. Co. (1988), 39 Ohio St. 3d 63, 66.
I would affirm the judgment of the trial court.